Citation Nr: 1142881	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  11-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 16, to December 3, 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral hearing loss.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in September 2011.  However, correspondence received in August 2011 indicated that he would be unable to attend that hearing due to transportation difficulties.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss, to include on the basis of aggravation, due to excessive noise exposure from artillery fire and heavy equipment during his active military service.   

In this case, the Veteran's DD Form 214 reveals that he served on active duty from September 16, 1954 to December 3, 1954 as a trainee in an Army field artillery unit.  

Review of the Veteran's service treatment records reveals that upon undergoing a Pre-Induction examination in May 1954, the Veteran reported a lifetime occupation as a farmer.  His reported past medical history was significant for scarlet fever with subsequent otitis media, and ear/nose/throat (ENT) trouble.  Significantly, however, the associated May 1954 Report of Medical Examination revealed that upon clinical evaluation, the Veteran's ears were normal and Whispered Voice Test results were reported as 15/15 bilaterally.  Moreover, it was noted that no additional defects were discovered upon physical inspection in September 1954, immediately prior to his induction into active military service.

The remainder of the Veteran's service treatment records show that on September 30, 1954, exactly 2 weeks following the Veteran's entrance onto active duty, the Veteran complained of an ear ache.  It was noted that he had "lots of trouble with his ears" and he was unable to hear the commander.  

On October 11, 1954, an ENT evaluation indicated that the Veteran had a great deal of childhood ear diseases, perforated tympanic membranes, and some difficulty in hearing.  Physical examination of the inner ears revealed a large dry perforation of the right ear drum and a recessed left ear drum.  The diagnostic impression was intact otitis media.  On October 27th, it was noted that the Veteran was to wear ear plugs on the rifle range.  

On November 5, 1954, the Veteran filed a request for discharge from service due to physical disability.  The Veteran later stated that he requested a medial discharge on the advice of his treating physicians during service.  A Separation examination was performed that same day, whereby it was noted that the Veteran was medically discharged due to deafness.  On that occasion, the Veteran's reported past medical history was significant for scarlet fever, mumps, whooping cough, ENT trouble, and running ears.  The associated Report of Medical Examination revealed that the ears were abnormal upon clinical examination, and "deafness due to childhood middle ear disease" was noted.  Significantly, however, upon Whispered and Spoken Voice testing, the Veteran's hearing was reported as 15/15 bilaterally. 

Also on file is a November 1954 Clinical Abstract for Separation noted a chief complaint of deafness with tinnitus and a long history of repeated middle ear disease and draining during childhood.  There was no history of injury.  Physical examination revealed a large central perforation of the right ear drum and scarring on the left ear drum.  Hearing loss was indicated by audiometer ("approximately 100 decibels from frequencies 128 to 8632") and Whispered (0/15 bilaterally) and Spoken (4/15 bilaterally) Voice testing.  It was noted that "lesions existed prior to enlistment" and were not aggravated by service.  Consequently, the Veteran was found to be below the minimum standard of induction.  

A November 29, 1954 Disposition of Board Proceedings noted deafness due to childhood diseases which existed prior to enlistment.  It was noted that the Veteran entered active duty on September 16, 1954 and a physical examination was conducted at that time.  It was further noted that the Veteran became incapacitated for military duty on that same date, and the date of origin was 1931 (the Veteran's year of birth).  The Board found that the Veteran's deafness was a permanent and partial degree of disability for military service which was not incident of military service or permanently aggravated by active duty.  

On December 3, 1954, the Veteran was separated from service due to bilateral deafness due to childhood diseases.  

Post service private treatment records from the date of the Veteran's discharge through 1988 are reportedly unavailable due to the deaths of those physicians.  Accordingly, the first available treatment record associated with the claims folder is dated January 1989, which indicates that upon establishing care with his private family physician, Dr. K.A.H., the Veteran had a perforated tympanic membrane on the right side and decreased hearing in his left ear for "many years."  

The only audiological evaluation of record is a private evaluation dated January 2006 which revealed that the Veteran appears to have a current bilateral hearing loss disability for VA purposes.  

The only other evidence in support of the Veteran's claim is his and his wife's own contentions that there was a demonstrable decrease in the Veteran's hearing upon his return from military service.  In this regard, the Board notes that under certain circumstances, such as here, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are competent to report these observations.

The Board notes that the Veteran has not been afforded a VA examination for the claimed disorder on appeal.  However, there is some evidence that the Veteran may have had persistent or recurrent symptoms of disability and the information or evidence indicates that the disability or symptoms may be associated with the Veteran's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, the Board finds that a VA examination is necessary to determine whether the Veteran has a current bilateral hearing loss disability related to his military service, to include whether there was aggravation of a preexisting bilateral hearing loss disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, in correspondence from the Veteran's private ENT physician, Dr. B.E.N., to Dr. K.A.H., dated February 2010, it was noted that the Veteran was asked to see a private audiologist, L.S. to reevaluate his hearing aids.  Accordingly, additional development should be taken upon remand to determine whether there are any additional outstanding audiological evaluations which have not yet been associated with the record.  The law provides that VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran's assistance in obtaining any records of pertinent treatment no currently on file, including those from the UPMC audiologist L.S. if he had that evaluation.  Appellant should be requested to identify any pertinent treatment and provide release forms as needed.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination of his ears, by an examiner with the appropriate expertise.  After reviewing the claims file, examining the Veteran, and conducting audiometric testing of both ears, the examiner should offer opinions as to each of the following questions: (It is noted parenthetically that ISO units are to be used unless otherwise specified.  For service department records prior to October 31, 1967, assume the readings are in ASA units.) 

a.  Did the Veteran's pre-service bilateral hearing loss undergo any increase in severity during service?  If so, please describe the nature of the increase.  If not, please so indicate.  As possible, please include a discussion of whether they type of hearing impairment demonstrated would likely undergo an increase in pathology, or whether once treated it would be static in nature. 

b.  If it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss underwent a permanent increase in severity during active service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that any such increase in severity was due to the natural progress of the condition? 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, specifically addressing the questions posed above. 

If the examiner is unable to formulate an opinion without resorting to speculation, the examiner should thoroughly explain why an opinion cannot be rendered. 

3.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



